DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
ALLOWABLE CLAIMS 
Claims 21, 22, 24, 25, 28, 30 and 32-44 are allowed over the prior art of record.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest Prior Art of record Marshall (US 8,361,044), Salvadori et al. (US 2007/0203463), Boone (US 4,874,387) and JP5337986B2 fail to teach, suggest or render obvious a cutout partially surrounding a junction of the inlet tube and the fluid bag.
Marshall (US 8,361,044) discloses most of claimed limitation except for a hanger coupled to the upper portion of the fluid bag within the non-fillable region. Salvadori et al. (US 2007/0203463) remedies this deficiency. However, Marshall in combination of Salvadori are silent about the cover operable to allow direct viewing of a portion of the front panel of the fluid bag upon lifting a bottom edge of the bottom portion of the cover.
This deficiency is remedied by the reference of Boone (US 4,874,387). However, Marshall, Salvadori and Boone in combination are silent about the cover operable to allow direct viewing of a top portion of the fluid bag without moving the cover from the covered orientation. This deficiency is remedied by the reference of JP5337986B2.
However, none of cited references alone or in combination teach or suggest the cutout partially surrounding a junction of the inlet tube and the fluid bag. Therefore, claims 21, 22, 24, 25, 28, 30 and 32-44 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781